Citation Nr: 1609079	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  10-44 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for folliculitis.

2.  Entitlement to service connection for a stomach hernia.

3.  Entitlement to service connection for a right heel disability, to include plantar fasciitis.

4.  Entitlement to service connection for a left knee disability, status post-arthroscopy.

5.  Entitlement to service connection for a right hip disability, to include as secondary to intervertebral disc syndrome with degenerative arthritis of the lumbar spine.

6.  Entitlement to an initial disability rating in excess of 40 percent from August 5, 2005, to November 9, 2008, and from December 11, 2008 to June 10, 2010, and in excess of 20 percent as of June 11, 2010, for intervertebral disc syndrome (IVDS) with degenerative arthritis of the lumbar spine.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant, M.A.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1976, to October 1981; from September 11, 1988, to April 6, 1989; from October 9, 1990, to July 27, 1991; from May 6, 2001, to May 31, 2001; and from November 9, 2008, to December 10, 2008.  He also had active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) as a member of the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The May 2007 rating decision denied entitlement to service connection for folliculitis, a stomach hernia, and right heel, left knee, and right hip disabilities.  The September 2010 rating decision granted service connection for intervertebral disc syndrome with degenerative arthritis changes of the lumbar spine and assigned an initial 40 percent disability rating from August 5, 2008, to November 9, 2008, and from December 11, 2008, to June 10, 2010, and an initial disability rating of 20 percent from June 11, 2010, forward.  

The Veteran testified at a DRO hearing via telephone in January 2009 and at a Travel Board hearing before the undersigned Veterans Law Judge in September 2015.  Transcripts are of record.

The issues of entitlement to service connection for a stomach hernia and right heel, left knee, and right hip disabilities and entitlement to higher initial disability ratings for IVDS are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The evidence regarding whether the Veteran's current folliculitis was incurred during active service is at least in equipoise.  


CONCLUSION OF LAW

The criteria for service connection for folliculitis have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his current folliculitis had its onset during his active service.  See September 2015 Transcript of Record at 30-32.

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).   



Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); 38 C.F.R. § 3.303(a).   

Here, all three elements to establish service connection have been satisfied.   First, the Veteran has been diagnosed as having folliculitis.  See January 2007 Kaiser Permanente Treatment Records (diagnosing folliculitis).  Second, the Veteran's STRs show that he experienced trauma to the scalp while on active duty and developed folliculitis.  See May 2001 Statement of Medical Examination and Duty Status (finding the Veteran developed folliculitis in the line of duty during active duty service from May 6, 2001, to May 31, 2001).  While this period of active service has not been fully verified, the Board gives the boxes contemporaneously checked in the May 2011 Statement of Medical Examination and Duty Status great probative weight and resolves all reasonable doubt in favor of the Veteran to find that the incident occurred during a period of active service.

Finally, as to the third element, that of a nexus, medical treatment records reveal that the Veteran continued to have folliculitis off and on following his May 2001 period of active service.  See August 2002 Kaiser Permanente Treatment Records (suspect folliculitis); January 2003 Kaiser Permanente Treatment Records (scalp folliculitis); April 2003 Kaiser Permanente Treatment Records (folliculitis, resolved); March 2004 Kaiser Permanente Dermatology Treatment Records (diagnosing folliculitis); January 2007 Kaiser Permanente Treatment Records (diagnosing folliculitis).  Moreover, no evidence suggests that the Veteran's current folliculitis is due to an intervening cause.  


Consequently, resolving reasonable double in favor of the Veteran, entitlement to service connection for folliculitis is warranted.  


ORDER

Service connection for folliculitis is granted.


REMAND

A.  Left Knee

The Veteran contends that he has a current left knee disability due to injuries during physical training in 1997, 1998, or 1999, which resulted in a meniscal tear that necessitated surgery.  He also asserts that he suffered no intervening injuries following the surgery.  See January 2009 DRO Transcript at 13-18; September 2015 Transcript at 25-28.

The Veteran is competent to report symptoms of left knee pain, and private treatment records from Kaiser Permanente show the consistently Veteran reported having injured his left knee during periods of ACDUTRA or INACDUTRA in approximately August 1997.  See August 1997 Kaiser Permanente Treatment Records (reporting "locking" episode); March 1998 Kaiser Permanente Treatment Records (treatment for left knee derangement that began in August 1997 following an injury while training with military); April 1998 Kaiser Permanente (left knee x-ray); June 1998 Medical Examination and Line of Duty Status (twisted left knee in line of duty during a period of ACDUTRA while marching in formation wearing a duffle bag); October 1998 Kaiser Permanente Treatment Records (diagnosing left knee bursitis); July 1999 Kaiser Permanente Treatment Records (complaining of left knee pain off and on for two years, injured while training for the Army).

The record does not contain sufficient information to make a decision on the Veteran's claim, as he has not yet been provided an examination and the Board lacks the medical expertise necessary to determine the nature and etiology of any left knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA should provide an examination upon remand.

B.  Right Hip

The Veteran contends that he has a right hip disability due to an injury during an altered basic course in 1983 and a motor vehicle accident in 1991, or as secondary to his service-connected intervertebral disc syndrome.  See January 2009 Transcript of Record at 22-23.

VA treatment records show the Veteran has a current diagnosis, and his reports of symptoms in service and altering his gait to accommodate his back pain indicate that his right hip disability may be related to service or a service-connected disability.  The record does not contain sufficient information to make a decision on the Veteran's claim, as it does not contain an opinion regarding whether the Veteran's right hip disability is proximately due to or chronically aggravated by service-connected disability.  VA should obtain an addendum opinion on remand.

C.  Hernia

The Veteran contends that he has a current stomach hernia that was caused by 30 year of pushups and work in military hospitals and in the field.  See January 2009 Transcript of Record at 9; September 2015 Transcript of Record at 34-38.

Evidence suggests the Veteran may have a current stomach hernia-the Veteran has asserted that the physician who examined him during his retirement medical evaluation told him that he had a stomach hernia.  See January 2009 Transcript of Record at 9.  Further, his report of having experienced heartburn ever since air assault training indicates that it may be related to service.  See September 2015 Transcript of Record at 34-38.  The record does not, however, contain sufficient information to make a decision on the Veteran's claim, as he has not yet been provided an examination and the Board lacks the medical expertise necessary to determine the nature and etiology of any stomach hernia.  See McLendon, 20 Vet. App. at 83; Colvin, 1 Vet. App. at 175.  VA should provide an examination upon remand.

D.  Right Heel

The Veteran contends that he has a right heel disability due to standing in formation for long periods while wearing boots.  See January 2009 Transcript of Record at 12-13, 18; September 2015 Transcript of Record at 39-41.

Private treatment records show a diagnosis of right heel plantar fasciitis.  See April 2008 Kaiser Permanente Treatment Records.  Service records indicate that the Veteran's right heel symptoms may be related to service, as they show the Veteran complained of right heel pain due to standing for long periods.  See May 2001 Service Treatment Record (STR).  The record does not, however, contain sufficient information to make a decision on the Veteran's claim, as he has not yet been provided an examination and the Board lacks the medical expertise necessary to determine the nature and etiology of any right heel disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA should provide an examination upon remand.

E.  IVDS

The Veteran contends that his service-connected IVDS has worsened since his last VA examination in May 2011.  See September 2015 Transcript of Record at 29.  VA should provide a new examination on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to verify any periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  Please provide a clearly enumerated list of the Veteran's periods of service that indicates for each period whether the service was active duty, ACDUTRA, INACDUTRA, or unverified.  Also, ensure that the Veteran's complete service treatment records from all periods of service have been obtained.  If necessary, a request should be made to the Defense Finance and Accounting Service (DFAS).

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from December 2014 forward.

3.  Make arrangements to obtain the Veteran's complete treatment records from Kaiser Permanente, dated from January 2004 forward; from Dr. John Keipp at Caremore Medical, dated from January 2006 forward; and from Drs. Doan and Vasquez at Vineyard Medical Group, dated from January 2000 forward.

4.  After the above development is completed, schedule the Veteran for appropriate VA examinations of the spine, left knee, right hip, right heel, and stomach/hernia.  In conjunction with the examinations, the claims file and a complete copy of this REMAND must be made available to and reviewed by the examiners.  

The examiners must identify all current left knee, right hip, right heel (to include any plantar fasciitis), and stomach/hernia disorders found to be present.

(a) Regarding any identified right hip disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it was either (i) caused by, or (ii) aggravated, or permanently worsened by, the Veteran's low back disorder, to include by any altered gait associated with the back disorder.

In providing this opinion, the examiner should consider the Veteran's reports in medical treatment records as well as in the hearing transcripts of record.  See January 2009 Transcript of Record; September 2015 Transcript of Record at 7, 20.

(b) Regarding any identified right heel disability, the examiner should provide opinions regarding (i) whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during active service or is related to any incident of service, to include standing in formation for long periods of time wearing boots.

In providing this opinion, the examiner should consider evidence in medical treatment records as well as in the hearing transcripts of record.  See March 2001 Kaiser Permanente Treatment Records (diagnosing chronic plantar fasciitis); May 2001 STRs (motor vehicle accident on May 16, 2001; treated in sick call for complaints of continued right heel pain due to standing for long periods); June 2001 Kaiser Permanente Treatment Records (complaining of ongoing right heel pain, seeking workers' compensation); November 2001 Workers' Compensation Appeals Board Determination (industrial injury); October 2002 Memorandum (unfit for duty due to injury while at Joint Readiness and Training Center from May 6, 2001, 60 May 17, 2001); January 2009 Transcript of Record at 10-11, 21-22 (did not report any physical conditions during attempt to reenlist in 2008 because he did not think any of his diagnoses would have prevented him from doing a desk job). 

(c) Regarding any left knee disability, the examiner should provide opinions as to (i) whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during active service or is related to any incident of service, including decades of physical training and/or his described injuries.  

In providing this opinion, the examiner should consider the Veteran's reports that he suffered no intervening injuries following the 1999 left knee surgery, as well as reports in STRs and private treatment records showing complaints of left knee pain and stiffness.  See January 2009 DRO Transcript at 13-18; September 2015 Transcript at 25-28; August 1997 Kaiser Permanente Treatment Records (reporting "locking" episode); March 1998 Kaiser Permanente Treatment Records (treatment for left knee derangement that began in August 1997 following an injury while training with military); April 1998 Kaiser Permanente (left knee x-ray); June 1998 Medical Examination and Line of Duty Status (twisted left knee in line of duty during a period of ACDUTRA while marching in formation wearing a duffle bag); October 1998 Kaiser Permanente Treatment Records (diagnosing left knee bursitis); July 1999 Kaiser Permanente Treatment Records (complaining of left knee pain off and on for two years, injured while training for the Army).

(d) Regarding any stomach hernia, the examiner should provide an opinion as to (i) whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during active service or is related to any incident of service, including decades of physical training, including push-ups.

In providing this opinion, the examiner should consider the Veteran's reports in medical treatment records as well as in hearing transcripts of record.  See January 2009 Transcript of Record at 9 (physician who examined him during his retirement medical evaluation told him that he had a stomach hernia); September 2015 Transcript of Record at 34-38 (has experienced heartburn ever since air assault training).  

(e) Regarding the Veteran's service-connected IVDS with degenerative arthritis of the lumbar spine, the examiner should perform all necessary diagnostic testing and evaluation, and report all clinical findings, including any functional limitations, in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

The examiners must provide comprehensive reports and include complete explanations for all opinions and conclusions reached.

5.  Finally, after completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be given a supplemental statement of the case (SSOC) and a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


